Quinn, Judge
(dissenting):
I agree that the staff judge advocate’s post-trial advice is prejudicial. Since that error was not considered by the Court of Military Review, it is now the direct responsibility of this Court to determine whether to remand the record of trial for further corrective proceedings or to dismiss the charge. United States v Timberlake, 22 USCMA 117, 46 CMR 117 (1973). As I view the circumstances disclosed in the record, I believe the interest of justice would be better served by dismissal. United States v Tucker, 9 USCMA 587, 26 CMR 367 (1958).